
	
		II
		Calendar No. 612
		111th CONGRESS
		2d Session
		H. R. 2522
		[Report No. 111–326]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To raise the ceiling on the Federal share
		  of the cost of the Calleguas Municipal Water District Recycling Project, and
		  for other purposes.
	
	
		That section 1631(d) of the
			 Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C.
			 390h–13(d)) is amended—
			(1)in paragraph (1) by striking
			 paragraph (2) and inserting paragraphs (2) and
			 (3); and
			(2)by adding at the end the following:
				
					(3)In the case of the Calleguas Municipal
				Water District Recycling Project authorized by section 1616, the Federal share
				of the cost of the Project may not exceed the sum determined by adding—
						(A)the amount that applies to the Project
				under paragraph (1); and
						(B)$40,000,000.
						.
			
	
		September 27, 2010
		Reported without amendment
	
